Citation Nr: 1453502	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on December 11, 2012, and December 19, 2012, at Good Shepard Medical Center.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1958.

This matter is on appeal to the Board from February 2013 and May 2013 decisions of the Department of Veterans Affairs (VA) Northwest Health Network Payment Center in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran was not an active VA health-care participant when he received treatment at Good Shepard Medical Center on December 11, 2012, and December 19, 2012.


CONCLUSION OF LAW

The criteria for basic eligibility for payment for unauthorized medical expenses incurred on December 11, 2012, and December 19, 2012, at Good Shepard Medical Center have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1002, 17.1004(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With regard to the current appeal, governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that the VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA must refrain from providing assistance in obtaining evidence when an appellant, such as in this case, is ineligible for the benefit sought "because of [ ] lack of legal entitlement."  38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-2004; Mason v. Principi, 16 Vet. App. 129 (2002).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the appellant is entitled to basic eligibility for reimbursement of payment for unauthorized medical expenses due to his status as a non-VA health care participant at the time of such treatment, and, as such, the VCAA does not apply.

Payment for Unauthorized Medical Expenses

In the present appeal, the Veteran is seeking reimbursement for medical expenses incurred for treatment he received at Good Shepard Medical Center, a non-VA facility, on December 11, 2012, and December 19, 2012.

As an initial matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  In this case, the services were not authorized by VA; the Veteran stated that he sought treatment at Good Shepard Medical Center because he "cound not have made it to[] a VA facility."  See April 2013 statement.  Thus, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment:  38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

The Board recognizes that the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended in 2008.  The Veterans Millennium Healthcare and Benefits Act (Millennium Act), Pub. L. 110-387, Title IV, § 402(a), 122 Stat. 4123 (Oct. 10, 2008); 38 U.S.C.A. 
§§ 1725; 1728(a) (West 2002 & Supp. 2014).  Amendments pertaining to payment made on a veteran's behalf by a third party were also made to 38 U.S.C.A. § 1725 in 2010.  The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. 111-137, 123 Stat. 3495 (Feb. 1, 2010).  Under the 2010 Act, claimants who are entitled to partial payment from a third party for providing non-VA emergency services to a veteran are no longer barred from also receiving VA payment or reimbursement for such care.  77 Fed. Reg. 23615 (Apr. 20, 2012).  Prior to the 2010 Act, section 1725(b)(3)(C) required that VA deny any claim in which a veteran has "other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider."  Id. The 2010 Act removed "or in part" from this exclusion.  Id. Because the Veteran received the claimed emergency treatment in December 2012, the 2008 and 2010 statutory amendments are applicable to the Veteran's present appeal.

Under the provisions of 38 U.S.C.A. § 1728 amended in October 2008, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability; or (4) any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)) and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2014).

The Veteran in this case is not service-connected for any disability, although he does have pending claims for service connection that he recently filed in July 2014.  In any event, the Veteran did not have a total disability permanent in nature from a service-connected disability; he did not have a service-connected disability related to the urinary problems for which he was hospitalized at Good Shepard; and he was not participating in a vocational rehabilitation program at the time of his emergency room treatment on December 11, 2012, and December 19, 2012.  Therefore, he does not meet the requisite eligibility requirements under 38 U.S.C.A. § 1728(a) for payment or reimbursement of these unauthorized medical expenses.

Nonetheless, a claimant may still be entitled to reimbursement for unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  Specifically, 38 U.S.C.A. 
§ 1725(b) provides that an eligible veteran is one who is an active VA health-care participant and who is personally liable, at least in part, for emergency treatment furnished in a non-VA facility.

In this case, the record reflects that the Veteran was not an active VA health-care participant at the time of his treatment in December.  In fact, VA records reflect that the Veteran first enrolled with VA the day after his second emergency room visit at Good Shepard Medical Center.  A Care Management Note from December 20, 2012, reflects that the Veteran was scheduled for "New Patient Orientation Meeting" and he answered "No" to the question of whether he had "ever been seen at any VA?".   This sufficiently demonstrates that the Veteran was not a VA health-care participant at the time of his December 2012 treatment at Good Shepard Medical Center.  

The Board acknowledges that the Veteran stated that he had previously enrolled in the VA health care system approximately 20 years ago in Walla Walla, Washington, and again during a trip to Reno, Nevada, on April 16, 2010.  See April 2013 statement.  However, even assuming the truth of these statements, these previous enrollments would have expired prior to the time of his private treatment in December 2012.  See 38 U.S.C.A. § 1705 (noting that there exists a "system of annual patient enrollment" for VA health care).  Furthermore, to the extent the Veteran stated in July 2013 that he enrolled at Reno, Nevada, in April 2012, any assertion as to an April 2012 enrollment date lacks credibility as the Veteran previously stated that he visited Reno in 2010 and he admitted that he went to a private treatment facility in Alaska in September 2012 and "[t]hat was the first time he had seen a doctor in 3 years."   The inconsistency in the Veteran's statements renders them non-credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The Veteran and his representative contend that it is unfair to deny him reimbursement given his non-enrollment status in the VA health care system because he did not know that he either needed to see a VA physician or re-enroll on an annual basis to be eligible for reimbursement of emergency treatment care, especially as the Veteran is "semi-literate . . . [and] restrictions were not referred to or explained to him in any manner."  See October 2014 representative argument.  This argument appears to be couched in equity.  While sympathetic to such an argument, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 
6 Vet. App. 416 (1994).  Moreover, the Board is bound by the statutes and regulations governing entitlement to VA benefits. 38 U.S.C.A. § 7104(c) (West 2002).

Because the Veteran was not enrolled in the VA health care system at the time he obtained treatment at Good Shepard Medical Center on December 11, 2012, and December 19, 2012, the appeal must be denied.  


ORDER


Payment or reimbursement for medical expenses incurred on December 11, 2012, and December 19, 2012, at Good Shepard Medical Center is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


